DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Povinelli (US 2017/0106922).
Regarding Claim 1, Povinelli discloses a front splitter 1 for automobile, rotatably connected to a splitter support by spindle supports 5 fixed at its two ends, a driving mechanism of the active front splitter being mounted to each end of the splitter support (see Fig. 4), an electric motor 28 being mounted in the middle of the splitter support, the driving mechanisms being driven by the electric motor and fixedly connected with the active front splitter, so that the active front splitter is driven by the driving mechanism to rotate around a spindle 34 fixed to the splitter support between a forwardly extended position and a retreated position.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeAngelis (US 2015/0210325).
Regarding Claim 1, DeAngelis discloses a front splitter 202 for automobile, rotatably connected to a splitter support by spindle supports (see Fig. 2; left and right brackets) fixed at its two ends, a driving mechanism of the active front splitter being mounted to each end of the splitter support (see Fig. 2), an electric motor 206 being mounted in the middle of the splitter support, the driving mechanisms being driven by the electric motor and fixedly connected with the active front splitter, so that the active front splitter is driven by the driving mechanism to rotate around a spindle 208 fixed to the splitter support between a forwardly extended position and a retreated position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Povinelli as applied to claim 1 above, and further in view of ordinary skill in the art.
Regarding Claim 5, Povinelli does not expressly discloses the construction of the splitter itself, but one having ordinary skill in the art is well aware that the use of an inner and outer panel connected together to form a splitter is merely an obvious choice of design for one having ordinary skill in the art.  See DE 10 2016 102 678 for description of a two part splitter.
Regarding Claims 6-8, the use of protective equipment such as anti-wear plates and motor covers are merely an obvious matter of design choice for one having ordinary skill in the art to prevent abnormal wear and ensure proper operation (see US 2015/0210325; splitter supports are fully enclosed for protection).

Allowable Subject Matter
Claims 2-4 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON S DANIELS/Primary Examiner, Art Unit 3612